Citation Nr: 1624022	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-46 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for chronic otitis media with flaking cerumen (ear disorder) and if so, entitlement to service connection for an ear disorder.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable rating for hearing loss.

4.  Entitlement to an initial compensable rating for hemorrhoids from October 14, 1994, and in excess of 10 percent from April 8, 2003.

5.  Entitlement to an increased rating for herniated nucleus pulposus, L5-S1, with chronic strain, (spine disorder), currently evaluated as 40 percent disabling.

6.  Entitlement to an increased rating for right patellofemoral chondromalacia and synovitis (right knee disorder), currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for a gastric ulcer disability, currently evaluated as 10 percent disabling.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty training from July 1990 to November 1990 and active duty service from December 1990 to June 1991.  He also had additional reserve duty.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran's claims have been previously remanded by the Board in June 2001, February 2008, June 2012, and January 2015.  The claims are now back before the Board for appellate review.  

The complex history of this case was summarized by the Board in its June 2012 remand and it is incorporated by reference herein.

As previously noted in the Board's January 2015 remand, in December 2011, the Veteran testified at a videoconference hearing before Veterans Law Judge March and in August 2012, the Veteran testified at a videoconference hearing before Veterans Law Judge Leboff regarding the same or intertwined issues on appeal.  Transcripts of both hearings are of record.  The Board notes that Veterans Law Judges who participated in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Therefore, in July 2015 the Veteran testified at a Travel Board hearing before Veterans Law Judge Lyon with respect to the issues on appeal.  A transcript of this hearing is of record.  All three of the Veterans Law Judges have who participated in the hearings have signed below.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of service connection for an ear disorder, entitlement to an initial compensable rating for hearing loss, entitlement to an initial increase rating for hemorrhoids, entitlement to an increased rating for a spine disorder, entitlement to an increased rating for a right knee disorder, entitlement to an increased rating for a gastric ulcer disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for service connection for an ear disorder was denied in an August 1998 rating decision; the Veteran did not appeal that decision or submit new and material evidence within one year of the decision.  

2.  The evidence received since the final August 1998 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an ear disorder.

3.  At the August 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his claim for entitlement to an initial increased rating for tinnitus.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision that denied service connection for an ear disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).
 
2.  The evidence received subsequent to the August 1998 rating decision is new and material and the claim for service connection for an ear disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for withdrawal have been met, and the claim for an initial increased rating for tinnitus is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In the decision below, the Board has reopened and remanded the claim for service connection for an ear disorder, therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.

      I. Ear Disorder Claim

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The RO denied the Veteran's claim for service connection for an ear disorder in an August 1998 decision.  In the 1998 decision, the RO noted that there was no record of treatment in service for otitis media, or otitis externa with flaking cerumen.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal that decision as to the ear disorder claim.  The Veteran also did not submit any additional evidence within one year of the 1998 rating decision.  Therefore, the August 1998 rating decision is final.

The Veteran filed an application to reopen his claim for service connection for an ear disorder in June 2003.  The RO issued a rating decision in January 2004, denying the Veteran's claim due to a lack of evidence of a chronic related condition while on active duty or within one year after service.  The Board has previously found that the Veteran submitted a timely substantive appeal of the January 2004 decision, in April 2006.  

The evidence received since the final August 1998 rating decision includes testimony at the Veteran's July 2015 hearing that his chronic ear infections are a result of his aquatherapy, which has been prescribed for the Veteran's service-connected back condition.  As above, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus, 3 Vet. App. at 513.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for an ear disorder as the Veteran's lay statements indicate there may be a relationship between his ear infections and his service-connected spine disorder.  However, in regard to the merits of the claim, the Board finds that further development is necessary prior to reaching a decision.  

      II.  Tinnitus Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his August 2012 hearing, the Veteran stated that he wanted to withdraw his claim for an increased rating for tinnitus.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an initial increased disability rating for tinnitus and it is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an ear disorder is reopened.

The appeal as to the issue of an initial increased rating for tinnitus is dismissed.



REMAND

The Board finds that a remand is necessary in this case for further development.  First, at his July 2015 hearing, the Veteran's representative raised a new theory of entitlement for service connection for an ear disorder.  Specifically, he asserted that the Veteran's ear disorder may be secondary to his service-connected spine disorder.  As such, a VA examination and medical opinion is required to address this issue. 

A remand is also necessary in order to obtain a social and industrial survey to address the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment.  

A review of the claims file also indicates that VA may not have complete medical records from the Veteran's private treating doctors, including Dr. A.A., Dr. M.H., and California Pools of Hope.  As such, the AOJ should attempt to obtain these records, with the Veteran's assistance as needed, and associate them with the claims file.

The Board also notes that the RO obtained VA examinations for the Veteran's right knee, hearing loss, hemorrhoid, spine, and ulcer disorders in May 2015.  However, a supplemental statement of the case was not issued addressing the findings of these examinations.  As the Veteran's claims are being remanded for further development, the Board finds that the AOJ review this new evidence in readjudicating the claims and, if benefits are not granted, should issue a supplemental statement of the case for the Veteran's claims, addressing all of the evidence of record.
 
Further, at his July 2015 hearing, the Veteran testified that he is currently experiencing radiculopathy, secondary to his spine disorder, and urinary incontinence, which he attributed to his spine and hemorrhoid disorders.  His VA medical records and a record from Dr. M.H. show that the Veteran has previously been diagnosed with radiculopathy.  However, the May 2015 VA examiner found no radiculopathy present.  As the Veteran's spine disorder and hemorrhoid disorder may be worsening, the Veteran should be afforded new VA examinations addressing the severity and manifestation of these disorders.  The Veteran's VA spine examination should address the conflicting evidence regarding radiculopathy and both the VA spine and hemorrhoid examinations should address any related symptoms of urinary incontinence.

The Veteran should also be afforded another VA examination in connection with his right knee disorder claim, as the May 2015 VA examiner did not address the Veteran's leg length discrepancy and possible difficulties with mobility and gait.

Finally, the Veteran should be afforded another VA examination in connection with his ulcer disorder claim in light of his July 2015 testimony that his back brace, worn for his service-connected spine disorder, is causing worsening symptoms for his ulcer disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a notice letter to the Veteran, which includes information regarding what evidence is necessary to substantiate a claim for service connection on a secondary basis.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ear disorder, right knee disorder, hemorrhoids, spine disorder, and ulcer disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  All attempts to obtain records should be documented in the claims folder.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
PLEASE NOTE:  In the paragraphs that follow, the Board requests several examinations.  While the following paragraphs set out individual findings that are to be made according to the various disabilities, it is possible that a single examiner could complete one or more of the examinations, as medically indicated.  The paragraphs are set out for ease of discussion as to the findings needed, but need not be taken as requiring multiple individual exams where a single exam would suffice.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral ear disorder that may be present, to include chronic otitis media with flaking cerumen.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed ear disorder is causally or etiologically related to the Veteran's military service.  The examiner must also provide an opinion regarding whether any diagnosed ear disorder is caused or aggravated by the Veteran's service-connected spine disorder, to include the aquatherapy prescribed for the spine disorder.  

4.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected right knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors. 

An opinion must be given as to whether any pain associated with either knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner is also asked to specifically address the Veteran's leg length discrepancy and any gait issues present.
 
5.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected spine disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

The examiner should also identify any and all associated neurologic abnormalities and state whether the Veteran has radiculopathy affecting either lower extremity, or whether there is any urinary incontinence present, which is related to the spine disorder.  

6.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the severity and manifestation of the Veteran's service-connect hemorrhoid disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must provide accurate and fully descriptive assessments of all hemorrhoid disorder symptoms.  The appropriate Disability Benefits Questionnaire must be utilized.  The examiner must also specifically address the Veteran's testimony regarding urinary incontinence and whether any such symptoms are related to his hemorrhoid disorder.

7.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the severity and manifestation of the Veteran's service-connected ulcer disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must provide accurate and fully descriptive assessments of all ulcer disorder symptoms.  The appropriate Disability Benefits Questionnaire must be utilized.  The examiner is also asked to specifically comment on the Veteran's testimony that wearing a back brace is causing a worsening of/additional symptoms of his ulcer disorder in his or her report.

8.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability, both singularly and cumulatively.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder. 

9.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

11.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence since the last supplemental statement of the case.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


___________________________                             __________________________
      JAMES L. MARCH					         ERIC S. LEBOFF
     Veterans Law Judge                                                          Veterans Law Judge
Board of Veterans' Appeals                                            Board of Veterans' Appeals


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


